Hirschberg, J.:
The plaintiff was injured on the defendant’s premises connected with and leading to the Twenty-third street ferry, in the borough of Manhattan. Before reaching the doors of the ferry building she left the wooden sidewalk, constructed for the accommodation of foot passengers, and endeavored to cross to the door of the building over the roadway constructed for vehicles. Her shoes caught in splinters which had been negligently left from the wear of the planking, and she was thrown to the ground. There was evidence which justified the finding that the splinters were several inches in height; that they had been in a dangerous condition for a number of days if not weeks; that the defendant’s foot passengers commonly approached the ferry house over the road walk, designed for vehicles, and that in order to reach the doors in the center of the building it was *68.necessary to traverse a part of such read way. The learned trial justice .submitted the case to the jury on the questions of both the defendant’s negligence and the plaintiff’s freedom from contributory negligence, in a charge which correctly stated the rules of law, and the amount of the verdict does not seem to be excessive.
The defendant excepted to the charge made by the court to the éffect that if the defendant habitually permitted its passengers to use the space occupied by vehicles, then it must keep that place in as good repair as the sidewalk. The court had charged that the rule as to the sidewalk was, that it was to be kept in a reasonably safe condition for people who were invited and expected to take' passage on the boats, and the charge excepted to must be considered only as extending that standard of duty to the roadway as well as to the sidewalk: The condition required by the law was one which the jury would regard as “ reasonably safe ” for the use of the foot passengers, and it was applied in the first instance to the sidewalk especially, designed for them. But if the defendant permitted such passengers to habitually use the roadway designed for vehicles, then that roadway also should be kept in an equally “ reasonably safe ” condition for their use. In this there was no error. (Clussman v. Long Island R. R. Co., 9 Hun, 618; Bateman v. N. Y. C. & H. R. R. R. Co., 47 id. 429; Hulbert v. New York Central, 40 N. Y. 145; Weston v. N. Y. El. R. R. Co., 73 id. 595; Hoffman v. N. Y. C. & H. R. R. R. Co., 73 id. 605; Boyce v. Manhattan Railway Co., 118 id. 314.) The case differs from those .cited by the •defendant (Loftus v. Union Ferry Co., 84 N. Y. 455; Race v. Union Ferry Co., 138 id. 644; Duke v. Tenth Street, etc., Ferry Co., 9 Misc. Rep. 268; affd., 145 N. Y. 640) in that it was not the case of an accident which could not reasonably be foreseen or 'anticipated; or which was the result of conditions of tide not altogether avoidable. The injury was the direct result of negli..gence in failing to repair the ravages of time, use an'd weather, in the exercise of ordinary and reasonable care.
The judgment and order should be affirmed.
Judgment and order unanimously affirmed, with costs.